Title: To George Washington from Lieutenant Colonel Isaac Sherman, 26 January 1780
From: Sherman, Isaac
To: Washington, George


          
            Sir,
            Camp [Jockey Hollow, N.J.] 26th Janry 1780
          
          I sent on to Camp last friday from the County of Middlesex an hundred and twenty one head of cattle, sixty head more will be in to day—fourteen quarters of beef, 1150 Wt of salt pork and 80 of fresh is deliver’d Mr Schuyler purchasing Commisy at Brunswic, who will send them on immediately if wanted—The pork is estimated to be equivalent to four Beeves. The whole of the grain is deliver’d at different Mills, of which there is near two hundred bushels more than the quota. The County is deficient 12 head of cattle: this deficiency is from the township of Windsor; the magistrates of which say, that it is not in their power to collect such as will answer, and desire it may be made up in grain. If this proposal shall not be agreeable, they have obligated themselves to furnish the cattle when demanded, or an equivalent in good mutton if it is not objected to. The Magistrates of the County have exerted themselves, and wou’d have collected the Articles sooner, had not the weather been so intensely cold: The inhabitants in general chearfully offered their Cattle and grain for the support of the Army—I wish to know the answer I am to give the Justices of Windsor—I shall have an opportunity of sending there to morrow. With the greatest Esteem and respect I am Your Excellys Most Obedt Servt
          
            Isaac Sherman
          
        